Citation Nr: 1804089	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to VA vocational rehabilitation benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a 2014 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that vocational rehabilitation for the Veteran was not feasible.  

In May 2017, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that during the Veteran's hearing before the undersigned he testified that he had been told by a VA physician that he could feasibly be afforded VA vocational rehabilitation despite his service-connected disabilities.  Review of the record includes an April 2015 VA outpatient treatment report that the Veteran had requested a letter for Vocational Rehabilitation purposes but was told that this could only be written by a Functional Capacity Examiner (FCE), a function that his primary care physician was not trained to perform.  The Board finds that an FCE evaluation should be conducted prior to appellate consideration.  

Additionally, review of the record shows that the Veteran was scheduled for an appointment with the RO Assistant Director and a Vocational Rehabilitation and Employment Officer in January 2017.  The results of this meeting would be pertinent to the Veteran's claim for additional VA vocational rehabilitation.  Therefore, such records should be obtained for association with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should associate copies of any and all records related to the January 2017 meetings with the RO Assistant Director and Vocational Rehabilitation and Employment Officer.  

2.  The AOJ should arrange for the Veteran to undergo an evaluation by a VA FCE to ascertain the current nature and extent of his disabilities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran is feasible for vocational rehabilitation.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

